

Exhibit 10.25
EMPLOYMENT AGREEMENT



AGREEMENT entered into as of this 23rd day of May, 2008, by and between WEST
BANCORPORATION, INC., an Iowa corporation (the “Company”), and DOUGLAS R.
GULLING (“Gulling”), to be effective as of the date stated above (“Effective
Date”).


WITNESSETH:


WHEREAS, Gulling has been employed as the Company’s Executive Vice President and
Chief Financial Officer (“CFO”), as West Bank’s Director and Chief Financial
Officer, and as WB Capital Management Inc.’s Director and Treasurer; and


WHEREAS, the Company wishes that Gulling continue such employment pursuant to
the terms and conditions hereof, and in order to induce Gulling to enter into
this agreement (the “Agreement”) and to secure the benefits to accrue from his
performance hereunder, is willing to undertake the obligations assigned to it
herein; and


WHEREAS, Gulling is willing to continue his employment as described above under
the terms hereof and to enter into the Agreement;


WHEREAS, Gulling desires that his current Employment Agreement dated January 9,
2003, as amended, be replaced and superseded in its entirety with this
Agreement.


NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Positions; Duties; Responsibilities.


1.1 Gulling shall serve as Executive Vice-President and CFO of the Company,
Director and CFO of West Bank, and Director and Treasurer of WB Capital
Management Inc. Gulling shall report to the Chief Executive Officer of the
Company. He shall perform the duties ordinarily expected of the positions that
he is assigned. Gulling shall have such other responsibilities consistent with
the status, titles, and reporting requirements set forth herein and under state
and federal law as are applicable or appropriate to said position, subject to
change from time to time by the Chief Executive Officer or the Board of
Directors of the Company or West Bank.


1.2 During the course of his employment, Gulling agrees to devote his full time
and attention to the business affairs of the Company and West Bank.


2. Term.


Subject to the terms and conditions hereof, the Company agrees to employ, and
Gulling hereby accepts employment, for an Initial Term commencing on the
Effective Date and ending December 31, 2010. This Agreement will be renewed
annually without written notice on each January 1 hereafter for a three year
period, provided the Company has not given notice of nonrenewal by November 30
of the preceding year. Accordingly, and by way of example, the intent of the
parties is that as of January 1, 2009, the Term will be a rolling three year
term beginning on each subsequent January 1, unless timely notice of nonrenewal
is given. In the event of a timely notice of nonrenewal, this Agreement will
expire at the end of the Initial Term or any then existing three-year term.
References to “Initial Term” or “Term” in this Agreement mean either the Initial
Term or any subsequent Term as the context requires.
 

--------------------------------------------------------------------------------




3. Compensation and Benefits.


3.1 Base Salary. The Company shall pay Gulling a base salary during the Term of
this Agreement at the minimum annual rate of Two-hundred ten thousand Dollars
($210,000) (“Base Salary”), payable in accordance with the standard payroll
practices of the Company. It is understood that the Base Salary is to be
Gulling’s minimum annual compensation during the Term. Gulling’s Base Salary
will be reviewed by the Compensation Committee of the Board at least annually,
and may be increased (but not reduced). If the Base Salary stated above is
increased, the new Base Salary shall be noted in Board minutes and shall become
a term of this Agreement by reference without need for attachment or addendum.


3.2 Annual Bonus/Incentive Target/Incentive Payment. In addition to other
compensation to be paid under Section 3, each year during the Term of this
Agreement, Gulling shall be eligible for an annual incentive bonus (“Annual
Bonus”). An annual incentive bonus target (“Incentive Target”) shall be set for
each year by the Board, based on a recommendation of the Compensation Committee.
The annual incentive payment actually awarded and paid to Gulling for each year
(“Incentive Payment”) will be determined by the Board in its sole discretion,
with consideration to the Compensation Committee recommendation, and paid by the
Company as soon as reasonably possible after the end of each fiscal year.


3.3 Equity Appreciation Plans. In addition to other compensation to be paid
under this Section 3, the Company may grant stock options, stock appreciation
rights, restricted stock, or other forms of equity participation rights to
Gulling as a participant, if a plan is adopted by the Company.


3.4 Vacation. Gulling shall be entitled to not less than 25 days of paid time
off, plus all Company-recognized holidays, during each full year of employment
hereunder in accordance with the general terms of the vacation policy adopted by
the Company. Upon Termination under Section 4 of this Agreement, Gulling will be
paid for any accrued vacation that has not been taken through the date of
Termination.


3.5 Reimbursement of Expenses. The Company shall reimburse Gulling in accordance
with Company’s expense reimbursement policies for all reasonable, ordinary, and
necessary business expenses incurred by Gulling while performing duties on
behalf of the Company. In addition, the Company shall pay Gulling’s monthly dues
at one local country club or one other similar club, and expenses related to
Gulling’s use of such club for matters related to the Company’s business.


3.6 Employee Benefits. Gulling shall be entitled to receive any perquisites and
participate in any employee benefit plans, including profit-sharing plans, now
existing or established hereafter generally available to employees and/or senior
officers of the Company, provided Gulling is otherwise qualified and eligible
for such benefits. As part of its normal course of business, the Company may
amend and/or terminate any such employee benefits or plans.


3.7 Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Gulling shall be deemed to be in lieu of Base Salary, Annual Bonus, or other
compensation, provided that the reporting of any benefits shall be consistent
with IRS regulations.


3.8 Short-Term Disability. Any period of short-term disability experienced by
Gulling shall be treated under the Company’s Short-Term Disability benefits
policy(ies).


3.9 Indemnification and Insurance. Except for disputes between the parties
concerning this Agreement, the Company shall protect and indemnify Gulling
against any and all legal claims or actions involving him as a consequence of
his employment hereunder to the maximum extent allowed under the Iowa Business
Corporation Act. The Company shall provide Gulling the maximum insurance
coverage provided any other employee or director of the Company. The Company
agrees to continue Gulling’s coverage under such directors and officers’
liability insurance policies as shall from time to time be in effect for Company
officers and employees for not less than six years following Gulling’s
termination of employment.
 
2

--------------------------------------------------------------------------------




4. Consequences of Termination of Employment and/or Change of Control.


4.1 Death. In the event of Gulling’s death during the Term of this Agreement,
this Agreement shall terminate, and all obligations to Gulling shall cease as of
the date of death except that, (a) within ten (10) business days of termination,
the Company shall pay to Gulling’s designated beneficiary, as defined below in
this Section, or the legal representative of his estate a sum equal to one month
of Base Salary and Seventy-Five Percent (75%) of the amount of his Incentive
Target prorated to the date of death—provided, however, that if Gulling’s death
is preceded by a leave of absence associated with a period of disability, any
Incentive Target shall be restricted to the fiscal year in which such leave
commenced and prorated to the last date worked. All rights and benefits of
Gulling under the benefit plans and programs of the Company in which Gulling is
a participant, will be provided as determined in accordance with the terms and
provisions of such plans and programs. All awards of restricted stock, stock
options, and any other benefits under any long-term incentive plans shall be
handled in accordance with the terms of the relevant plan and agreements entered
into between Gulling and the Company with respect to such awards.


Gulling may designate a beneficiary by filing a written designation with the
head of personnel of the Company. Gulling may revoke or modify the designation
at any time by filing a new designation. However, designations will only be
effective if signed by Gulling and received by the Company during Gulling’s
lifetime. Gulling’s beneficiary designation shall be deemed automatically
revoked if the beneficiary predeceases Gulling, or if Gulling names a spouse as
beneficiary and the marriage is subsequently dissolved. If Gulling dies without
a valid beneficiary designation, all payments shall be made to Gulling’s estate.


If a benefit is payable to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of his or her property, the Company
may pay such benefit to the guardian, legal representative, or person having the
care or custody of such minor, incompetent, or incapable person. The Company may
require proof of incompetence, minority, or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Company from all liability with respect to such
benefit.
 
3

--------------------------------------------------------------------------------


 
4.2 Permanent Disability. If Gulling shall become permanently incapacitated by
reasons of sickness, accident, or other physical or mental disability
(“Permanent Disability”) as defined hereunder during the Term of this Agreement,
this Agreement and all obligations to Gulling shall cease except as provided
below. Permanent Disability shall be determined in one of two ways: (1) Gulling
shall be considered to be Permanently Disabled for purposes of this Agreement if
he becomes entitled to Long-Term Disability benefits under the Company’s
Long-Term Disability Plan, in which case, this Agreement and all obligations to
Gulling shall cease except that for a period of twelve (12) months, the Company
shall supplement Gulling’s Long-Term Disability payments to the extent necessary
for the Long-Term Disability payments plus the supplemental payments to equal
Gulling’s Base Pay as defined in Section 3.1 herein; (2) alternatively, if
Gulling becomes permanently incapacitated and such incapacitation is certified
by a physician chosen by the Company and reasonably acceptable to Gulling (if he
is then able to exercise sound judgment), and Gulling shall therefore be unable
to perform his normal duties hereunder, then the employment of Gulling hereunder
and this Agreement may be terminated by Gulling or the Company upon thirty (30)
days’ written notice to the other party following such certification. Should
Gulling not acquiesce (or should he be unable to acquiesce) in the selection of
the certifying doctor, a doctor chosen by Gulling (or if he is not then able to
exercise sound judgment, by his spouse or personal representative) and
reasonably acceptable to the Company shall be required to concur in the medical
determination of incapacitation, failing which, the two doctors shall designate
a third doctor whose decision shall be determinative as of the end of the
calendar month in which such concurrence or third-doctor decision, as the case
may be, is made. After the final certification is made and the 30-day written
notice is provided, the Company shall pay to Gulling, at such times as Base
Salary provided for in Section 3.1 of this Agreement would normally be paid,
Gulling’s then-current Base Salary for a period of twelve (12) months. Under
either determination of Permanent Disability, Gulling shall be paid Seventy-Five
Percent (75%) of the amount of his Incentive Target for the year in which
disability is certified prorated to the last day worked. If no Incentive Target
has been determined for the year in which final certification occurs, the last
determined Incentive Target shall apply.


Following termination pursuant to either of the above alternatives, any rights
and benefits Gulling may have under the employee benefit plans and programs of
the Company in which Gulling is a participant shall be determined in accordance
with the terms and provisions of such plans and programs. All awards of
restricted stock, stock options and any other benefits under any long-term
incentive plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Gulling and the Company with respect to
such awards.
 
4.3 Due Cause. The Company may terminate Gulling’s employment, remove him as an
officer and director of the Company and its subsidiaries, and terminate this
Agreement at any time for Due Cause. In the event of such termination for Due
Cause, Gulling shall continue to receive Base Salary payments provided for in
this Agreement only through the date of such termination for Due Cause, and
Gulling shall be entitled to no further compensation under this Agreement,
except that any rights and benefits Gulling may have under the employee benefit
plans and programs of the Company or its subsidiaries in which Gulling is a
participant shall be determined in accordance with the terms and provisions of
such plans and programs. Gulling understands and agrees that in the event of the
termination of employment, removal as an officer and director, and termination
of this Agreement pursuant to this Section 4.3: (a) all awards of restricted
stock, stock options, and any other benefits under long-term incentive plans
shall be handled in accordance with the terms of the relevant plan and
agreements entered into between Gulling and the Company with respect to such
awards; and (b) the Company shall have no obligation to pay any Annual Bonus to
Gulling under the terms of this Agreement; but (c) the obligations of Gulling
under Sections 7 and 8 of this Agreement shall remain in full force and effect.


4

--------------------------------------------------------------------------------


 
The term “Due Cause” shall mean (i) the willful and continued failure of Gulling
to substantially perform his duties with the Company (other than any such
failure resulting from Permanent Disability), after a demand for substantial
performance is delivered to Gulling by the Board that specifically identifies
the manner in which Gulling has not substantially performed his duties; (ii)
willful misconduct by Gulling that is materially injurious to the Company or its
subsidiaries, monetarily or otherwise; (iii) gross negligence in the performance
of duties assumed pursuant to this Agreement or gross neglect of such duties; or
(iv) conviction for a felony or a serious misdemeanor involving moral turpitude.
For purposes of this definition, no act, or failure to act, on the part of
Gulling shall be considered “willful” unless it is done, or omitted to be done,
by Gulling in bad faith and without reasonable belief that Gulling’s action or
omission was in the best interests of the Company or its subsidiaries. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of the General Counsel of the
Company shall be conclusively presumed to be done, or omitted to be done, by
Gulling in good faith and in the best interests of the Company.


4.4 Without Cause. The other provisions of this Agreement notwithstanding, the
Company may terminate Gulling’s employment, remove him as an officer and
director, and terminate this Agreement at any time for whatever reason it deems
appropriate with or without cause and with or without prior notice. In the event
of such a termination of Gulling’s employment and this Agreement, Gulling shall
have no further obligations of any kind under or arising out of the Agreement
(except for the obligations of Gulling under Sections 7 and 8 of this
Agreement), and the Company shall be obligated to promptly pay Gulling only the
following “Severance Payment”: Three times Gulling’s Base Salary as of the date
of Termination Without Cause —provided, however, that in the event that as a
result of such termination of employment, Gulling would otherwise be entitled to
a Change of Control Benefit under Section 4.7 of this Agreement, Gulling shall
be entitled to elect either: (i) the Severance Payment described above, or (ii)
the Change of Control Benefit described in Section 4.7 of this Agreement, but in
no event shall he be entitled to both payments. Payment shall be made in a lump
sum within 60 days of the date of termination. In addition, the Company shall
pay the insurance premiums to provide Gulling family health coverage under COBRA
for one year after Gulling ceases employment by the Company.


Gulling agrees that the payments described in this Section 4.4 shall be full and
adequate compensation to Gulling for all damages Gulling may suffer as a result
of the termination of his employment pursuant to this Section 4.4, and in
consideration of the payments and benefits provided in this Section 4.4, Gulling
agrees to execute a waiver and release agreement acceptable to the
Company—provided, however, that except as specifically provided for under this
Section 4.4, any rights and benefits Gulling may have under the employee benefit
plans and programs of the Company or its subsidiaries in which Gulling is a
participant shall be determined in accordance with the terms and provisions of
such plans and programs. All awards of restricted stock, stock options, and any
other benefits under any long-term incentive plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Gulling and the Company with respect to such awards.


4.5 Employee Voluntary. In the event Gulling terminates his employment of his
own volition prior to the end of the Term of this Agreement, except for a
termination for Good Reason as specifically defined in Section 4.6 below, such
termination shall constitute a voluntary termination and in such event the
Company’s only obligation to Gulling shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Gulling understands and agrees that in the event of termination of employment
pursuant to this Section 4.5: (a) any rights and benefits Gulling may have under
the employee benefit plans and programs of the Company or its subsidiaries in
which he is a participant shall be determined in accordance with the terms and
provisions of such plans and programs; (b) all awards of restricted stock, stock
options, and any other benefits under any long-term incentive plans shall be
handled in accordance with the terms of the relevant plan and agreements entered
into between Gulling and the Company with respect to such awards; (c) the
Company shall have no obligation to pay any Annual Bonus, Incentive Target, or
Incentive Payment to Gulling under the terms of this Agreement and (d) the
obligations of Gulling under Sections 7 and 8 of this Agreement shall remain of
full force and effect.
 
5

--------------------------------------------------------------------------------




4.6 Good Reason. Gulling may terminate this Agreement on ninety (90) days’
notice for Good Reason.


(a) For purposes of this Agreement, “Good Reason” shall mean:



 
(1)
Without Gulling’s express written consent, the assignment to Gulling of any
duties or responsibilities materially inconsistent with the employment described
in Section 1.1 above, or a material change in the reporting responsibilities,
titles, or offices as described in Section 1.1, or any removal of Gulling from,
or any failure to re-elect Gulling to, any of such responsibilities or
positions, except in connection with the termination of Gulling’s employment for
Due Cause, Permanent Disability, retirement, or Death or except in connection
with employment under the Six-Month Rule set forth in Section 4.7(c)(1) herein.




 
(2)
A material reduction in Gulling’s Base Salary;




 
(3)
Failure of the Company to obtain the assumption of, or the agreement to perform,
this Agreement by any successor as defined in Section 9.3 hereof; or




 
(4)
The Company requiring Gulling to be based anywhere other than Polk County, Iowa,
or a county contiguous thereto, except for required travel for Company business
to an extent substantially consistent with Gulling’s duties as described under
Section 1.1, or in the event Gulling consents to any relocation, the failure by
the Company to pay (or reimburse Gulling) for all reasonable moving and
relocation expenses incurred by Gulling relating to a change of Gulling’s
principal residence in connection with such relocation.



(b) Good Reason Severance Payment:


In the event Gulling appropriately terminates his employment and this Agreement
for Good Reason (after having giving notice to the Board of the “Good Reason”
and allowing the Board at least a 30 day period to cure the Good Reason),
Gulling shall have no further obligations of any kind under or arising out of
the Agreement (except for the obligations of Gulling under Sections 7 and 8 of
this Agreement), and the Company shall be obligated to pay Gulling an amount
equal to his Base Salary plus $100,000 per year for the remainder of the
then-existing Term of this Agreement, but no less than a total of one year of
Base Salary plus $100,000 (“Good Reason Severance Payment”)—provided, however,
that in the event that as a result of such termination of employment by Gulling
for Good Reason, Gulling would otherwise be entitled to a Change of Control
Benefit under Section 4.7 of this Agreement, Gulling shall be entitled to elect
either: (i) the Good Reason Severance Payment described in this Section 4.6(b)
or (ii) the Change of Control Benefit described in Section 4.7 of this
Agreement, but in no event shall he be entitled to both payments. Any Good
Reason Severance Benefit paid pursuant to this Section 4.6 shall be paid as soon
as reasonably possible (i.e. within sixty days) after the expiration of any
revocation period following Gulling’s execution of the release referred to in
Section 4.6(c) below. In addition, the Company shall pay the insurance premiums
to provide Gulling family health coverage under COBRA for one year after Gulling
ceases employment by the Company.
 
6

--------------------------------------------------------------------------------




(c) Release of Claims


Gulling agrees that the payments described in this Section 4.6 shall be full and
adequate compensation to Gulling for all damages Gulling may suffer as a result
of his termination of employment for Good Reason pursuant to Section 4.6 of this
Agreement, and in consideration of the payments and benefits provided in this
Section 4.6, Gulling agrees to execute a waiver and release agreement acceptable
to the Company—provided, however, that except as specifically provided for under
this Section 4.6, any rights and benefits Gulling may have under the employee
benefit plans and programs of the Company or its subsidiaries in which Gulling
is a participant shall be determined in accordance with the terms and provisions
of such plans and programs. All awards of restricted stock, stock options, and
any other benefits under any long-term incentive plans shall be handled in
accordance with the terms of the relevant plan and agreements entered into
between Gulling and the Company with respect to such awards.


4.7 Change in Control. If within 12 months after, or 2 months prior to, a Change
in Control of the Company as defined below, the Company terminates Gulling’s
employment for reasons other than those under Sections 4.1, 4.2, or 4.3 herein
or if Gulling terminates his employment for Good Reason as defined in Section
4.6 herein, the Company shall pay to Gulling a benefit as defined in Section
4.7(b) (“Change in Control Benefit”).



 
(a)
Change in Control. The term “Change in Control” shall have the following
meaning:




 
(1)
Any person or entity or group of affiliated persons or entities (other than the
Company) becomes a beneficial owner, directly or indirectly, of 30% or more of
the Company’s voting securities or all or substantially all of the assets of the
Company; or




 
(2)
The Company enters into a definitive agreement that contemplates the merger,
consolidation, or combination of the Company with an unaffiliated entity in
which either or both of the following is to occur: (i) the Board of Directors of
the Company, immediately prior to such merger, consolidation, or combination
will constitute less than a majority of the board of directors of the surviving,
new, or combined entity; or (ii) less than 50% of the outstanding voting
securities of the surviving, new, or combined entity will be beneficially owned
by the stockholders of the Company immediately prior to such merger,
consolidation, or combination—provided, however, that if any definitive
agreement to merge, consolidate, or combine is terminated without consummation
of the transaction, then no Change in Control shall be deemed to have occurred
pursuant to this paragraph; or




 
(3)
The Company enters into a definitive agreement that contemplates the transfer of
all or substantially all of the Company’s assets, other than to a wholly-owned
subsidiary of the Company—provided, however, that if any definitive agreement to
transfer assets is terminated without consummation of the transfer, then no
Change in Control shall be deemed to have occurred pursuant to this paragraph;
or




 
(4)
A majority of the members of the Board of Directors of the Company shall be
persons who: (i) were not members of such Board on the Effective Date (“current
members”); or (ii) were not nominated by a vote of such Board which included the
affirmative vote of a majority of the current members on such Board at the time
of their nomination (“future designees”); or (iii) were not nominated by a vote
of such Board which included the affirmative vote of a majority of the current
members and future designees, taken as a group, on such Board at the time of
their nomination.




 
(b)
Change in Control Benefit. Upon a termination of Gulling’s employment under the
circumstances described in Section 4.7, Gulling will be eligible for a Change in
Control Benefit of three times Gulling’s Current Annual Compensation as defined
in Section 4.7(b) as of the date of the Change in Control.

 

(1)
Current Annual Compensation. For purposes of this Agreement “Current Annual
Compensation” means the sum of Gulling’s annual Base Salary for the fiscal year
in which termination occurs, plus $100,000. This definition covers amounts
includible in compensation prior to any cash or deferred arrangements.

 
 
7

--------------------------------------------------------------------------------

 
 

(2)
Insurance Benefit. In addition, the Company shall pay the insurance premiums to
provide Gulling family health coverage under COBRA for one year after Gulling
ceases employment by the Company.



(c) Consideration of Benefit. 



 
(1)
Six-Month Rule. Notwithstanding any other provision of this Agreement, in the
event of a termination by the Company or a successor or termination by Gulling
for Good Reason in conjunction with a Change in Control, as consideration for
the benefit created in Section 4.7(b), at the discretion of the Company or the
successor as defined in Section 9.3, Gulling must make himself available to work
with the Company and/or the successor for a transition period of not more than
six months after a Change of Control has occurred (“Transition Period”). If
Gulling fails to remain employed for said period, (unless he terminates for Good
Reason under Section 4.6(a)(2), (3) or (4) herein), or if the Company or the
successor terminates Gulling’s employment for Due Cause during said period, then
no Change in Control Benefit shall be paid to Gulling. Any Change of Control
Benefit paid pursuant to this Section 4.7 shall be paid as soon as reasonably
possible (i.e. within sixty days) after the waiver or the expiration of the
Transition Period and after the expiration of any revocation period following
Gulling’s execution of the release referred to in Section 4.7(c)(2) below.




 
(2)
Release of Claims. Gulling agrees that the payments described in Section 4.7(b)
shall be full and adequate compensation to Gulling for all damages Gulling may
suffer as a result of the termination of his employment or his resignation for
Good Reason in conjunction with a Change in Control, and in consideration of the
payments and benefits provided in Section 4.7(b), Gulling agrees to execute a
waiver and release agreement acceptable to the Company, and if applicable, to
the successor—provided, however, that any rights and benefits Gulling may have
under the employee benefit plans and programs of the Company or its subsidiaries
in which Gulling is a participant shall be determined in accordance with the
terms and provisions of such plans and programs. All awards of restricted stock,
stock options, and any other benefits under any long-term incentive plans shall
be handled in accordance with the terms of the relevant plan and agreements
entered into between Gulling and the Company with respect to such awards.



5. Limited Benefit. 


Notwithstanding any of the provisions of Section 4.7 or other provisions in this
Agreement to the contrary, if any payments or benefits received, or to be
received, by Gulling (whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or its subsidiaries; any
person whose actions result in a Change of Control; or any person affiliated
with the Company or such person) constitute “parachute payments” within the
meaning of Section 280G(b)(2)(A) of the Internal Revenue Code (the “Code”), and
the value thereof exceeds 2.99 times Gulling’s “base amount,” as defined in
Section 280G(b)(3) of the Code, then in lieu thereof, the Company shall pay
Gulling, as soon as practicable following the termination of Gulling’s
employment by the Company but in no event later than thirty (30) days after the
expiration of any revocation period following Gulling’s execution of any release
referred to in this Agreement, a lump-sum cash payment equal to 2.99 times his
“base amount” (the “Alternative Severance Payment”), reduced as provided below.
The value of the payments to be made under Section 4.7(b) and Gulling’s base
amount shall be determined in accordance with temporary or final regulations, if
any, promulgated under Section 280G of the Code and based upon the advice of the
tax counsel referred to below.
 
8

--------------------------------------------------------------------------------


 
The Alternative Severance Payment shall be reduced by the amount of any other
payment or the value of any benefit received, or to be received, by Gulling in
connection with a Change of Control of the Company or his termination of
employment unless (i) Gulling shall have effectively waived his receipt or
enjoyment of such payment or benefit prior to the date of payment of the
Alternative Severance Payment; (ii) in the opinion of tax counsel selected by
the Company’s independent auditors, such other payment or benefit does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code; or (iii) in the opinion of such tax counsel, the Alternative Severance
Payment plus all other payments or benefits that constitute “parachute payments”
within the meaning of Section 280G(b)(2) of the Code are reasonable compensation
for services actually rendered within the meaning of Section 280G(b)(4) of the
Code or are otherwise not subject to disallowance as a deduction by reason of
Section 280G of the Code. The value of any non-cash benefit or any deferred
payment or benefit shall be determined in accordance with the principles of
Section 280G(d)(3) and (4) of the Code.


6. Section 162(m) Limitation.


In the event and to the extent that the payments due to Gulling under this
Agreement exceed the “reasonable compensation” limitations of Section 162(m) of
the Code, the portion thereof that would not be deductible by the Company in the
taxable year in which the payment is due shall be deferred by the Company and
paid to Gulling on the date that is sixteen (16) months following the
termination of Gulling’s employment, together with interest thereon at the rate
provided in Section 7872(f)(2) of the Code.


7. Covenants of Gulling.


7.1 Confidential Information. Gulling acknowledges that as a result of the
services to be rendered to the Company hereunder, Gulling will be brought into
close contact with many confidential affairs of the Company, its subsidiaries
and affiliates, not readily available to the public. Gulling further
acknowledges that the services to be performed under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character; that the
Company’s goods and services are marketed throughout Iowa and various parts of
the United States; and that the Company competes with other organizations that
are or could be located in nearly any part of the United States or various parts
of the world.


7.2 Restriction on Use of Confidential Information. In recognition of the
foregoing, Gulling covenants and agrees that, except as is necessary in
providing services under this Agreement or to the extent necessary to comply
with law or the valid order of a court or government agency of competent
jurisdiction, Gulling will neither knowingly use for his own benefit, nor
knowingly divulge any Confidential Information and Trade Secrets of the Company,
its subsidiaries, or affiliated entities that are not otherwise in the public
domain and, so long as they remain Confidential Information and Trade Secrets
not in the public domain, will not intentionally disclose them to anyone outside
of the Company either during or after his employment. For the purposes of this
Agreement, “Confidential Information and Trade Secrets of the Company” means
information that is secret to the Company, its subsidiaries, or affiliated
entities. It may include, but is not limited to, information relating to the
products, services, new and future concepts, and business of the Company, its
subsidiaries, or affiliates, in the form of memoranda, reports, computer
software and data banks, customer lists, employee lists, books, records,
financial statements, manuals, papers, contracts and strategic plans. As a
guide, Gulling is to consider as being secret and confidential information
originated, owned, controlled, or possessed by the Company, its subsidiaries, or
affiliated entities that is not disclosed in printed publications stated to be
available for distribution outside the Company, its subsidiaries, or affiliated
entities. In instances where doubt does or should reasonably be understood to
exist in Gulling’s mind as to whether information is secret and confidential to
the Company, its subsidiaries, or affiliated entities, Gulling agrees to request
an opinion, in writing, from the Company before disclosing such information.


7.3 Public Information. Anything to the contrary in this Section 7
notwithstanding, Gulling shall disclose to the public and discuss such
information as is customary or legally required to be disclosed by a Company
whose stock is publicly traded, or that is otherwise legally required to be
disclosed, or that is in the best interests of the Company to disclose.


7.4 Company Property. Gulling will deliver promptly to the Company on the
termination of his employment with the Company, or at any other time the Company
may so request, all memoranda, notes, records, reports, and other documents
relating to the Company, its subsidiaries, or affiliated entities, and all
property owned by or originating from the Company, its subsidiaries, or
affiliated entities that Gulling may then possess or have under his control.
 
9

--------------------------------------------------------------------------------




7.5 No Competition, Solicitation, or Tampering. Throughout the Term of the
Agreement and for a period of one (1) year immediately following any termination
or resignation of Gulling’s employment under this Agreement (except that the
time period of such restrictions shall be extended by any period during which
Gulling is in violation of this Section 7.5), Gulling shall not directly or
indirectly engage in any other business in which the Company engages during the
Term of the Agreement—provided, however, that the restriction in Section 7.5
shall apply only to counties in which the Company or its subsidiaries have
offices or in contiguous counties. For purposes of Section 7.5, Gulling shall be
deemed to engage in a business if he directly or indirectly engages or invests
in, owns, manages, operates, controls, or participates in the ownership,
management, operation or control of, is employed by, associated or in any manner
connected with, or renders services or advice to, any business in which the
Company engages—provided, however, that Gulling may invest in the securities of
any enterprise (but without otherwise participating in the activities of such
enterprise) if two conditions are met: (a) such securities are listed on any
national or regional securities exchange (or have been registered under Section
12(g) of the Securities Exchange Act of 1934) and (b) Gulling does not
beneficially own (as defined by Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) in excess of 5% of the outstanding capital stock of such
enterprise. The provisions of this paragraph shall survive and apply regardless
of the reason for Gulling’s termination.


During the period described in the first paragraph of Section 7.5, Gulling will
not, directly or indirectly, for the benefit of any bank or financial
institution or any company or other entity affiliated, directly or indirectly,
with another bank or financial institution other than the Company, solicit the
employment or services of, hire, or assist in the hiring of any person eligible
for the Company’s or its subsidiaries’ compensation or benefit plans for senior
officers or executives.


During the period described in the first paragraph of Section 7.5, Gulling shall
not directly or indirectly request, induce, or attempt to influence any existing
or prospective customers, vendors, or licensors of the Company or its
subsidiaries to curtail or cancel any business they may transact with the
Company. For purposes of this Section 7.5, “prospective customers” shall mean
individuals or entities who the Company or its subsidiaries have contacted
within the twelve (12) months immediately preceding the termination of this
Agreement. The provisions of this paragraph shall survive regardless of the
reason for Gulling’s termination or resignation.


7.6 Intellectual Property. Gulling will promptly disclose to the Company all
inventions, processes, original works of authorship, trademarks, patents,
improvements, and discoveries related to the business of the Company, its
subsidiaries, or affiliated entities (collectively “Developments”), conceived or
developed during Gulling’s employment with the Company and based upon
information to which he had access during the term of employment, whether or not
conceived during regular working hours, through the use of Company time,
material, or facilities or otherwise. All such Developments shall be the sole
and exclusive property of the Company, and upon request, Gulling shall deliver
to the Company all outlines, descriptions, and other data and records relating
to such Developments, and shall execute any documents deemed necessary by the
Company to protect the Company’s rights thereunder. Gulling agrees upon request
to assist the Company to obtain United States or foreign letters patent and
copyright registrations covering inventions and original works of authorship
belonging to the Company hereunder. If the Company is unable because of
Gulling’s mental or physical incapacity to secure Gulling’s signature to apply
for or to pursue any application for any United States or foreign letters patent
or copyright registrations covering inventions and original works of authorship
belonging to the Company hereunder, then Gulling hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as his
agent and attorney in fact, to act for and in his behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
him. Gulling hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that he may hereafter have for infringement of any
patents or copyright resulting from any such application for letters patent or
copyright registrations belonging to the Company hereunder.


7.7 Equitable Remedies. Gulling agrees that the remedy at law for any breach or
threatened breach of any covenant contained in this Section 7 may be inadequate
and that the Company, in addition to such other remedies as may be available to
it in law or in equity, shall be entitled to injunctive relief without bond or
other security.
 
10

--------------------------------------------------------------------------------




7.8 Modification of Remedies. Although the covenants contained in this Section 7
above are considered by the parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly, it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with reduced in scope, the restrictions
contained herein shall be enforced to the maximum extent permitted by law, and
the parties consent and agree that such scope or wording may be accordingly
judicially modified in any proceeding brought to enforce such restrictions.


7.9 Survival of Rights and Obligations. Notwithstanding that Gulling’s
employment hereunder may expire or be terminated as provided in Sections 2 or 4
above, this Agreement shall continue in full force and effect insofar as is
necessary to enforce the covenants and agreements of Gulling contained in this
Section 7. In addition, the Company’s obligations under Sections 4 and 7 shall
continue in full force and effect with respect to Gulling or his estate.


8. Dispute Resolution.


The parties shall use their best efforts and good will to settle any and all
disputes by amicable negotiations. Subject to the Company’s right to seek
injunctive relief in court as provided in Section 7.7 of this Agreement, any
dispute, controversy, or claim arising out of or in relation to or in connection
with this Agreement, including without limitation, any dispute as to the
construction, validity, interpretation, enforceability, or breach of this
Agreement, including a claim for indemnification under Section 3.9 or disability
under Section 3.8 or 4.2, that cannot be resolved by negotiation shall be
resolved by impartial binding arbitration. In the event that either the Company
or Gulling demands arbitration, Gulling and the Company agree that such
arbitration shall be the exclusive, final, and binding forum for resolution of
such claims, subject to any rights of appeal that either party may have under
any controlling law dealing with the review of arbitration decisions.


8.1 Arbitration. Arbitration shall be heard and determined in Des Moines, Iowa
by one arbitrator, who shall be impartial and who shall be selected by mutual
agreement of the parties. If the parties cannot agree to selection of an
arbitrator, the arbitrator shall be appointed by a Judge of the Iowa District
Court for Polk County. Either party to this Agreement may commence an action in
the Iowa District Court for Polk County for the limited purpose of appointment
of an arbitrator hereunder. The Court shall select the arbitrator from
candidates nominated by the parties hereto. Each party may nominate up to two
candidates. In determining the arbitrator, the Court should give due
consideration to the impartiality, background, and experience of the nominees
relating to the issues to be resolved in the arbitration. The Court’s decision
as to the identity of the arbitrator shall be final. It is intended that
controversies or claims submitted to arbitration under this Section 8 shall
remain confidential, and to that end, it is agreed by the parties, and must be
agreed to by the arbitrator, that neither the facts disclosed in the
arbitration, the issues arbitrated, nor the views or opinions of any persons
concerning them, shall be disclosed to third persons at any time, except to the
extent necessary to enforce an award or judgment or as required by law or in
response to legal process or in connection with such arbitration. The parties
shall be entitled to disclose the facts disclosed in arbitration, the issues
arbitrated, and the views or opinions of any person concerning them to legal or
tax advisors as long as such advisors agree to be bound by the confidentiality
terms of this Section. Either party to this Agreement may initiate arbitration
by serving a written demand for arbitration upon the other party. Such a demand
must be served within twelve months of the events giving rise to the dispute and
specifically identify and describe the dispute to be arbitrated. Any claim that
is not timely made, as defined herein, by written notice to the other party
shall be deemed absolutely and finally waived. The cost of the arbitration
proceeding (including attorneys’ fees and expenses) shall be allocated by the
arbitrator. Any award of money damages shall be increased by interest at the
rate of 6% per annum from the date that the arbitrator finds any such money was
due and payable until paid in full. Gulling and the Company agree that the
hearing, if any, for any arbitration commenced pursuant to this Section shall be
submitted to the arbitrator for decision within 180 days of the notice demanding
arbitration.


8.2 Acknowledgement of Parties. The Company and Gulling understand and
acknowledge that this Section 8 means that neither of them can pursue a claim
against the other in a court of law regarding or related to this Agreement,
except as specifically stated above in Sections 7.7 or 8.1.


9. Successors and Assigns.


9.1 Assignment by the Company. This Agreement shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.
 
11

--------------------------------------------------------------------------------


 
9.2 Assignment by Gulling. Gulling may not assign this Agreement or any part
thereof—provided, however, that nothing herein shall preclude one or more
beneficiaries of Gulling from receiving any amount that may be payable following
the occurrence of his legal incompetency or his death and shall not preclude the
legal representative of his estate from receiving such amount or from assigning
any right hereunder to the person(s) entitled thereto under his will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestate succession applicable to his estate.


9.3 Successors of the Company. The Company will require any successor to all or
substantially all of the business and/or assets of the Company (whether direct
or indirect by purchase, merger, consolidation, or otherwise), by agreement in
form and substance acceptable to Gulling, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” as heretofore defined shall include any
successor to its business and/or assets as aforesaid that executes and delivers
the agreement provided for in this Section 9.3 or that otherwise becomes bound
by all the terms and provisions of this Agreement by operation of law.


10. Governing Law.


This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of Iowa without reference
to the principles of conflict of laws.


11. Entire Agreement.


This Agreement and those plans and agreements referenced herein contain all the
understandings and representations between the parties hereto pertaining to the
subject of the employment of Gulling by the Company and its subsidiaries and
supersede all undertakings and agreements, whether oral or in writing, if any
there be, previously entered into by them with respect thereto, including all
prior Employment Agreements and any amendments thereto.


12. Amendment or Modification; Waiver.


No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Gulling and by a duly
authorized officer or director of the Company, and approved in advance and
authorized by the Board. Except as otherwise specifically provided in this
Agreement, no waiver by either party hereto of any breach by the other party of
any condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.


13. Notices.


Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight mail, such as Federal Express, addressed to the party
concerned at the address indicated below or to such other address as such party
may subsequently give notice of hereunder in writing:


If to Company:


Chairman of the Compensation Committee
Board of Directors
West Bancorporation, Inc.
1601 22nd Street
West Des Moines, Iowa 50266


If to Gulling:


Douglas R. Gulling
9620 Hammontree Drive
Urbandale, Iowa 50322
 
12

--------------------------------------------------------------------------------


 
14. Severability.


In the event that any provision or portion of this Agreement is determined to be
invalid or unenforceable for any reason, the remaining provisions or portions of
this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.


15. Withholding.


Anything in this Agreement to the contrary notwithstanding, all payments
required to be made by the Company hereunder to Gulling or his beneficiaries,
including his estate, shall be subject to withholding and deductions as the
Company may reasonably determine it should withhold or deduct pursuant to any
applicable law or regulation. In lieu of withholding or deducting such amounts,
in whole or in part, the Company may, in its sole discretion, accept other
provision for payment as permitted by law, provided it is satisfied in its sole
discretion that all requirements of law affecting its responsibilities to
withhold or deduct such amounts have been satisfied.


16. Deferred Payments.


Any amounts required under this Agreement to be paid to Gulling that Gulling can
and does elect to defer under any Company benefit plan or program shall be
deemed to have been paid to him for purposes of this Agreement—provided,
however, that if the Company breaches the terms of any deferred compensation
plan, arrangement, or agreement with respect to which such amounts are to be
paid, Gulling may claim a breach of this Agreement.


Notwithstanding anything in this Agreement or elsewhere to the contrary:


(a) If payment or provision of any amount or other benefit that is “deferred
compensation” subject to Section 409A of the Code at the time otherwise
specified in this Agreement or elsewhere would subject such amount or benefit to
additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring any such
additional tax. In the event this Section requires a deferral of any payment,
such payment shall be accumulated and paid in a single lump sum on such earliest
date together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in The Wall Street Journal), and in effect as of
the date the payment should otherwise have been provided.


(b) If any payment or benefit permitted or required under this Agreement, or
otherwise, is reasonably determined by either party to be subject for any reason
to a material risk of additional tax pursuant to Section 409A(a)(1)(B) of the
Code, then the parties shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party.


17. Survival.


The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.


18. Duty to Mitigate; Set-off; Reimbursement.


Gulling shall not be required to seek employment, nor shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by Gulling as the result of employment by another employer, as allowed and
without violating this Agreement, after the date of termination of Gulling’s
employment pursuant to this Agreement. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, right of reimbursement, or other claim, right, or action that the
Company may have against Gulling or others, except to the extent that Gulling
violates Section 7.5 of this Agreement or Gulling is obligated to reimburse the
Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002.
 
13

--------------------------------------------------------------------------------


 
19. Headings.


Headings of the sections of this Agreement, where used, are intended solely for
convenience, and no provision of this Agreement is to be construed by reference
to the title of any section.


20. Knowledge and Representation.


The Company and Gulling acknowledge that they understand the terms of this
Agreement, that they understand the nature and extent of the rights and
obligations provided under this Agreement, and that they have been represented
by legal counsel and other professional advisors in the negotiation and
preparation of this Agreement to the extent of their wishes.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.


DOUGLAS R. GULLING


/s/ Douglas R. Gulling
Douglas R. Gulling



WEST BANCORPORATION, INC.


By:
/s/ Robert G. Pulver
Robert G. Pulver
Chair, Compensation Committee
West Bancorporation, Inc.

 
15

--------------------------------------------------------------------------------

